Citation Nr: 0731241	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  97-14 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes, to 
include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for hypertension, to 
include as due to exposure to ionizing radiation.

3.  Entitlement to service connection for vascular disease, 
to include as due to exposure to ionizing radiation.

4.  Entitlement to service connection for residuals of a hip 
fracture.  

5.  Entitlement to service connection for a cerebrovascular 
accident, to include as due to exposure to ionizing 
radiation.

6.  Entitlement to service connection for residuals of a toe 
fracture.

7.  Entitlement to service connection for residuals of an 
ankle fracture.

8.  Entitlement to service connection for osteoporosis, to 
include as due to exposure to ionizing radiation.

9.  Entitlement to service connection for dermatitis, to 
include as due to exposure to ionizing radiation.

10.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

11.  Entitlement to an increased rating for bilateral hearing 
loss disability, currently rated 10 percent disabling.  

12.  Entitlement to an effective date earlier than March 13, 
2006, for the grant of service connection for tinnitus 
disability.


REPRESENTATION

Veteran represented by:	Hugh F. "Trey" Daly, III, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to August 
1962.

This matter came to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  This matter was remanded in 
February 2004.

An April 2006 rating decision granted a 10 percent disability 
rating for service-connected bilateral hearing loss.  This 
matter remains in appellate status, as the maximum schedular 
rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 
(1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Pursuant to the veteran's request for a Board hearing, the 
veteran was scheduled to attend an August 2007 video 
conference hearing at the Cleveland, Ohio RO.  Prior to the 
hearing, the veteran requested a travel Board hearing at the 
Louisville, Kentucky RO.  Thus, a remand is necessary to 
comply with such request.

The Board also notes, entitlement to service connection for 
tinnitus disability was granted in a January 2007 rating 
determination.  In June 2007, a notice of disagreement was 
received with regard to the March 13, 2006, effective date 
assigned.  Appropriate action, including issuance of a 
statement of the case, is therefore necessary with regard to 
entitlement to an effective date earlier than March 13, 2006, 
for the grant of service connection for tinnitus disability.  
Although the Board in the past has referred such matters to 
the RO for appropriate action, the Court has made it clear 
that the proper course of action is to remand the matter to 
the RO.  Manlincon v. West, 12, Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the veteran 
for a Board hearing in Louisville, 
Kentucky.  Once the hearing is conducted, 
or in the event the veteran cancels his 
hearing request or otherwise fails to 
report, the case should be returned to 
the Board. 

2.  With regard to the claim for an 
earlier effective date for the grant of 
service connection for tinnitus 
disability, appropriate action should be 
taken pursuant to 38 C.F.R. § 19.26 in 
response to the June 2007 notice of 
disagreement, including issuance of an 
appropriate statement of the case, so the 
veteran may have the opportunity to 
complete the appeal by filing a timely 
substantive appeal.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



